Exhibit 10.49
EXECUTIVE EMPLOYMENT AGREEMENT
     EXECUTIVE EMPLOYMENT AGREEMENT effective the 16th day of September, 2010
(the “Agreement”) by and between DRI CORPORATION, a North Carolina corporation
(the “Company”) with principal offices at Durham, North Carolina and Steven P
Slay (the “Executive”).
     NOW THEREFORE, in consideration of the foregoing premises and mutual
covenants herein contained, and the granting of value of this Executive
Employment Agreement as replacement for a similar document which was terminated
by way of action of prior voluntary resignation by Executive from the Company in
his then current position of Chief Financial Officer, the parties hereto agree
as follows:
     1. Employment. The Company agrees to employ the Executive and the Executive
agrees to serve the Company as its Chief Accounting Officer.
     2. Position and Responsibilities. The Executive shall exert his best
efforts and devote full time and attention to the affairs of the Company. The
Executive shall have the authority and responsibility given by the general
direction, approval and control of the Chief Financial Officer, and subject to
the restrictions, limitations and guidelines set forth by the Company CEO and
Board of Directors.
     3. Term of Employment. The term of the Executive’s employment under this
Agreement shall be deemed to have commenced on 16 SEPTEMBER 2010 and shall
continue until 16 SEPTEMBER 2011 — (the “Initial Term”), subject to extension as
hereinafter provided or termination pursuant to the provisions set forth
hereafter. The term of Executive’s employment shall be automatically
sequentially extended for additional one-year terms upon expiration of the
Initial Term, or additional terms, unless either party hereto receives 120 days’
prior written notice from the other electing not to extend the Executive’s
employment. Compensation during the term shall be that set forth in Section 5
hereof, unless one of the termination provisions overrides.
     4. Duties. During the period of his employment hereunder and except for
illness, specified vacation periods and reasonable leaves of absence, the
Executive shall devote his best efforts and full attention and skill to the
business and affairs of the Company and its affiliated companies as such
business and affairs now exist and as they may be hereinafter defined.
     5. Compensation. Commencing on 16 SEPTEMBER 2010, the Company shall pay to
the Executive as compensation for his services the sum of $175,000 per year,
payable pursuant to established Company pay policy. In addition, the Executive
shall receive such additional compensation and/or bonuses as may be voted to him
in the discretion of the Chief Financial Officer, subject to approval of the
Company CEO and further subject to policy guidelines of the Human Resources
Page 1 of 7

 



--------------------------------------------------------------------------------



 



and Compensation Committee of the Company Board of Directors on the basis of the
value of such Executive’s services to the Company.
     6. Expense Reimbursement. The Company will reimburse the Executive, at
least monthly, for all reasonable and necessary expenses, including without
limitation, travel expenses, and reasonable entertainment expenses, incurred by
his in carrying out his duties under this Agreement. The Executive shall present
to the Company each month an account of such expenses in such form as is
reasonably required by the Company CFO.
     7. Medical and Dental Coverage. The Executive will be entitled to
participate in the Company’s employee group medical and other group insurance
programs on the same basis as other similarly situated executives of the
Company. Any other benefits offered to personnel in the Company similar to
Executive shall also be offered to Executive upon the same terms.
     8. Medical Examination. The Executive agrees to submit himself for physical
examination on one occasion per year as and if requested by the Company;
provided, however, that the Company shall bear the entire cost of such
examinations.
     9. Vacation Time. The Executive shall be entitled each year to a reasonable
vacation in accordance with the established practices of the Company, now or
hereafter in effect for the executive personnel similarly situated, during which
time the Executive’s compensation shall be paid in full.
     10. Benefits Payable on Disability. If the Executive becomes disabled from
properly performing services hereunder by reason of illness or other physical or
mental incapacity, the Company shall continue to pay the Executive his then
current salary hereunder for the first four(4) months of such continuous
disability commencing with the first date of such disability.
     11. Obligations of Executive During and After Employment.
     (a) The Executive agrees that during the terms of his employment under this
Agreement, he will engage in no other business activities directly or
indirectly, which are competitive with or which might place his in a competing
position to that of the Company, or any affiliated company.
     (b) The Executive realizes that during the course of his employment,
Executive will have produced and/or have access to confidential business plans,
information, business opportunity records, notebooks, data, formula,
specifications, trade secrets, customer lists, account lists and secret
inventions and processes of the Company and its affiliated companies
(hereinafter sometimes referred to as “Confidential Information”).
Page 2 of 7

 



--------------------------------------------------------------------------------



 



     Therefore, during or subsequent to his employment by the Company, or by an
affiliated company, the Executive agrees to hold in confidence and not to
directly or indirectly disclose or use or copy or make lists of any such
information, except to the extent authorized by the Company in writing. All
records, files, business plans, documents, equipment and the like, or copies
thereof, relating to Company’s business, or the business of an affiliated
company, which Executive shall prepare, or use, or come into contact with, shall
remain the sole property of the Company, or of an affiliated company, and shall
not be removed from the Company’s or the affiliated company’s premises without
its written consent, and shall be promptly returned to the Company upon
termination of employment with the Company and its affiliated companies. During
Executive’s employment, Company maintains a right at all times, which is
acknowledged by Executive, to examine all of Executive’s computer files, e-mail
messages and business-related documentation on Executive’s computer or laptop
provided by the Company. The restrictions and obligations of Executive set forth
in this Section 11(b) shall not apply to (i) information that is or becomes
generally available and known to the industry (other than as a result of a
disclosure directly or indirectly by Executive); or (ii) information that was
known to Executive prior to Executive’s employment by the Company or its
predecessor.
     (c) Because of employment by Company, Executive shall have access to trade
secrets and confidential information about Company, its business plans, its
business accounts, its business opportunities, its expansion plans and its
methods of doing business. Executive agrees that for a period of six (6) months
after termination or expiration of employment, Executive will not, directly or
indirectly, in a same or similar employment compete with Company in its then
present business or anticipated lines of business in any geographic area in
which Company competes or has planned to do business on the effective date of
termination as set forth in its most recent Strategic Business Plan. Executive
further agrees that he shall not have any direct or indirect contact with any
customers of the Company for the purpose of soliciting any competing business;
and Executive shall not solicit any employees of the Company to terminate their
employment for any reason, whether competitive or not.
     (d) With respect to Inventions made or conceived by the Executive since the
time he began work with the Company, whether or not during the hours of his
employment or with the use of the Company facilities, materials, or personnel,
either solely or jointly with others during his employment by the Company or
within one year after termination of such employment if based on or related to
Confidential Information, and without royalty or any other consideration, the
following shall apply:
          (i) Inventions. “Inventions” shall mean discoveries, concepts, and
ideas, whether patentable or not, including, but not limited to, processes,
methods, formulas, programs, and techniques, as well as
Page 3 of 7

 



--------------------------------------------------------------------------------



 



improvements or know-how, concerning any present or prospective activities of
the Company with which the Executive becomes acquainted as a result of his
employment by the Company.
          (ii) Reports. The Executive shall inform the Company promptly and
fully of such Inventions by a written report, setting forth in detail the
procedures employed and the results achieved. A report will be submitted by the
Executive upon completion of any studies or research projects undertaken on the
Company’s behalf, whether or not in the Executive’s opinion a given project has
resulted in an Invention.
          (iii) Patents. The Executive shall apply, at the Company’s request and
expense, for United States and foreign letter patent either in the Executive’s
name or otherwise as the Company shall desire.
          (iv) Assignment. The Executive hereby assigns and agrees to assign to
the Company all rights to such Inventions, and to applications for United States
and/or foreign letters patent and to United States and/or foreign letters patent
granted upon such Inventions.
          (v) Cooperation. The Executive shall acknowledge and deliver promptly
to the Company, without charge to the Company but at its expense, such written
instruments and do such other acts, such as giving testimony in support of the
Executive’s inventorship, as may be necessary in the opinion of the Company to
obtain and maintain United States and/or foreign letters patent and to vest the
entire right and title thereto in the Company.
          (vi) Use. The Company shall also have the royalty-free right to do
business, and to make, use, and sell products, processes, and/or services
derived from any inventions, discoveries, concepts, and ideas, whether or not
patentable, including, but not limited to, processes, methods, formulas, and
techniques, as well as improvements or know-how, whether or not within the scope
of inventions, but which are conceived or made by the Executive during the hours
which he is employed by the Company or with the use or assistance of the
Company’s facilities, materials, or personnel, or within the period set forth in
this Section 11.
     (e) In the event a court of competent jurisdiction finds any provision of
this Section 11 to be so overbroad as to be unenforceable, then such provision
shall be reduced in scope by the court, but only to the extent deemed necessary
by the court to render the provision reasonable and enforceable, it being the
Executive’s intention to provide the Company with the broadest protection
possible against harmful competition.
     12. No solicitation of Employees. Executive undertakes and agrees that
Page 4 of 7

 



--------------------------------------------------------------------------------



 



during the term of this Agreement and for a period of twelve (12) months after
this Agreement shall be terminated, whether voluntarily or involuntarily, he
will not, without the prior written approval of the Company solicit any other
employees with regard to working for a competitor.
     In the event the Company shall establish to the satisfaction of a court of
competent jurisdiction the existence of a breach or threatened breach by
Executive of Sections 11 or 12, the Company, in addition to any other rights and
remedies it may have, shall be entitled to an injunction restraining the
Executive from doing or continuing to do any such act in violation of this
section, as well as attorney’s fees and costs of prosecution to enforce this
Agreement, if the Company ultimately prevails on the merits.
     13. Termination for Cause by the Company. The Company may, without
liability, terminate the Executive’s employment hereunder for cause at any time
upon written notice from the Chief Financial Officer and/or CEO specifying such
cause, and thereafter the Company’s obligations hereunder shall cease and
terminate; provided, however, that such written notice shall not be delivered
until after the Chief Financial Officer and/or CEO shall have given the
Executive written notice specifying the conduct alleged to have constituted such
cause and the Executive has failed to cure such conduct, if curable, within
fifteen (15) days following receipt of such notice.
     Grounds for termination “for cause” are one or more of the following:
     (a) A willful breach of a material duty by the Executive during the course
of his employment;
     (b) Habitual neglect of a material duty by the Executive;
     (c) Fraud on the Company, conviction of a felony involving or against the
Company, or conviction of a crime of moral turpitude that affects the integrity
and name of the Company.
     If applicable, Executive shall resign as a director and an officer of the
Company if terminated for cause.
     14. Termination by the Executive or the Company Without Cause.
     (a) The Executive, without cause, may terminate this Agreement upon 90 days
prior written notice to the Company. In such event, the Executive shall be
required to render the services required under this Agreement during such 90-day
period unless otherwise directed by the Chief Financial Officer and/or CEO.
Compensation for vacation time not taken by Executive shall be paid to the
Executive at the date of termination. Executive shall be paid for only the
ninety (90) day period, if actually required to work, pursuant
Page 5 of 7

 



--------------------------------------------------------------------------------



 



to normal pay practices and then all obligations regarding pay shall cease.
     (b) The Company, without cause, may terminate this Agreement. In such
event, the Company shall pay a severance allowance equal to six (6) months of
the base salary payable at regular scheduled pay periods over the period. Said
severance shall be subject to mitigation should Employee obtain other employment
during the severance period by the amount earned by the Employee during the
severance period regardless of when paid or to be paid.
     If applicable, Executive shall resign as a director and an officer of the
Company and all of its subsidiaries and/or ventures if terminated by the
Executive or the Company without Cause.
     15. Termination upon Death of Executive. In addition to any other provision
relating to the termination, this Agreement shall terminate upon the Executive’s
death. In such event, the Company shall pay a severance allowance equal to six
(6) months of the base salary without bonuses to the Executive’s estate.
     16. Arbitration. Any controversy, dispute or claim arising out of, or
relating to, this Agreement and/or its interpretation, except any controversy,
dispute or interpretation arising out of §§11 and 12, shall, unless resolved by
agreement of the parties, be settled by binding arbitration in Charlotte, North
Carolina in accordance with the Rules of the American Arbitration Association
then existing. This Agreement to arbitrate shall be specifically enforceable
under the prevailing arbitration law of the State of North Carolina. The award
rendered by the arbitrator(s) shall be final and judgment may be entered upon
the award in any court of the State of North Carolina having jurisdiction of the
matter. Any controversy or dispute involving §§11 and 12 of this Agreement shall
be submitted to litigation in the Superior Court of Gaston County, North
Carolina, or to the Federal Court for the Western District of North Carolina, at
the discretion of the Plaintiff, and the employee and Company agree that venue
and jurisdiction shall so lie and that North Carolina law shall control such
proceeding.
     17. General Provisions. The Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, nor shall
Executive’s rights be subject to encumbrance or to the claims of the Company’s
creditors. Nothing in this Agreement shall prevent the consolidation of the
Company with, or its merger into, any other corporation, or the sale by the
Company of all or substantially all of its property or assets or assignment via
reincorporation.
     (a) This Agreement and the rights of Executive with respect to the benefits
of employment referred to herein constitute the entire Agreement between the
parties hereto in respect of the employment of the Executive by the Company and
supersede any and all other agreements either oral or in writing between the
parties hereto with respect to the employment of the Executive.
Page 6 of 7

 



--------------------------------------------------------------------------------



 



     (b) The provisions of this Agreement shall be regarded as divisible, and if
any of said provisions or any part thereof are declared invalid or unenforceable
by a court of competent jurisdiction or in an arbitration proceeding, the
validity and enforceability of the remainder of such provisions or parts thereof
and the applicability thereof shall not be affected thereby.
     (c) This Agreement may not be amended or modified except by a written
instrument executed by Company and Executive.
     (d) This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of North Carolina.
     18. Construction. Throughout this Agreement the singular shall include the
plural, and the plural shall include the singular, and the masculine and neuter
shall include the feminine, wherever the context so requires.
     19. Text to Control. The headings of paragraphs and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.
     20. Authority. The officer executing this agreement on behalf of the
Company has been empowered and directed to do so by the CEO and Board of
Directors of the Company.
     21. Gender. In construing this Agreement, it is the parties’ intention that
definitions shall be equally applicable to both the singular and plural forms of
the terms defined, and references to the masculine, feminine or neuter gender
shall include each other gender.

              COMPANY:   DRI CORPORATION    
 
           
 
  By   /s/ KATHLEEN B. OHER                   
 
  Title   Chief Financial Officer
 
   
 
     
 
   
EXECUTIVE:
  /s/ STEPHEN P. SLAY               

Page 7 of 7

 